Title: To James Madison from William MacCreery, 25 November 1804 (Abstract)
From: MacCreery, William
To: Madison, James


25 November 1804, Washington. “The paper which accompanies this, recommending Mr. Dewhurst, came to my hands last evening.
“The trade betwixt Baltimore and Santa Cruiz has become very considerable, and, in my estimation, lucrative to us: I am therefore of the opinion that the prayer of the petition is reasonable; and although I have no personal knowledge of Mr. Dewhurst, I have implicit faith in the candor and integrity of Mr. Thompson: The names to the petition are all of the most respectable of the mercantile interest in Baltimore.”
 